Exhibit 10.2

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

by and between

 

Tribune Publishing Company

 

and

 

Nant Capital, LLC

 

 

--------------------------------------------------------------------------------

 

Dated as of May 22, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1

CERTAIN DEFINITIONS

1

 

 

 

Section 2

REGISTRATION

4

 

 

 

Section 3

SUSPENSION PERIODS

5

 

 

 

Section 4

REGISTRATION PROCEDURES

5

 

 

 

Section 5

REGISTRATION EXPENSES

9

 

 

 

Section 6

INDEMNIFICATION

10

 

 

 

Section 7

SECURITIES ACT RESTRICTIONS

12

 

 

 

Section 8

TRANSFERS OF RIGHTS

12

 

 

 

Section 9

MISCELLANEOUS

13

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 22, 2016, by and between TRIBUNE PUBLISHING COMPANY, a Delaware
corporation (the “Company”), and NANT CAPITAL, LLC, a Delaware limited liability
company (the “Holder”).  Each of the Company and Holder are sometimes referred
to herein, individually, as a “Party” and, collectively, as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, the Company, Holder and Dr. Patrick Soon-Shiong are parties to that
certain Securities Purchase Agreement, dated as of May 22, 2016 (as the same may
be amended from time to time, the “Purchase Agreement”), pursuant to which the
Company has issued and sold to Holder an aggregate of 4,700,000 shares of the
Company’s common stock; and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the Parties desire to enter into this Agreement in order
to provide Holder with certain registration rights in respect of such shares.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties to this Agreement hereby agree as
follows:

 

SECTION 1
CERTAIN DEFINITIONS

 

1.1                               As used in this Agreement, the terms below
shall have the meanings specified below:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person.  For purposes of this definition, “control”
(including, with correlative meaning, the terms “controlling” and “controlled”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Affiliate Transferee” shall have the meaning specified in Section 8.

 

“Agreement” shall have the meaning specified in the preamble to this Agreement,
including all amendments, modifications and supplements thereto and any exhibits
or schedules to any of the foregoing, and shall refer to this Agreement as the
same may be in effect at the time such reference becomes operative.

 

“beneficially own” means, with respect to any Person, securities of which such
Person or any of such Person’s Affiliates, directly or indirectly, has
“beneficial ownership” as determined pursuant to Rule 13d-3 and Rule 13d-5 of
the Exchange Act, including securities beneficially owned by others with whom
such Person or any of its Affiliates has agreed to act together for the

 

1

--------------------------------------------------------------------------------


 

purpose of acquiring, holding, voting or disposing of such securities; provided
that a Person shall not be deemed to “beneficially own” (a) securities tendered
pursuant to a tender or exchange offer made by such Person or any of such
Person’s Affiliates until such tendered securities are accepted for payment,
purchase or exchange; (b) any security as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding:  (i) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the Exchange Act; and (ii) is not
also then reportable by such Person on Schedule 13D under the Exchange Act (or
any comparable or successor report).

 

“Business Day” means a day other than a Saturday, a Sunday or a day on which
commercial banking institutions in the State of New York are authorized or
obligated by law to close.

 

“Company” shall have the meaning specified in the preamble to this Agreement.

 

“Company Shares” means shares of the Company’s common stock, par value $0.01 per
share, and any securities into which such shares may hereinafter be
reclassified.

 

“Effective Period” shall have the meaning specified in Section 2(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Governmental Entity” means any federal, state, local or foreign court,
government or political subdivision or department thereof, or any governmental
administrative or regulatory body.

 

“Holder” shall have the meaning specified in the preamble to this Agreement. 
References herein to the Holder shall apply to Affiliate Transferees who become
Holders pursuant to Section 8; provided that (a) all obligations of the Holder
and its Affiliate Transferees hereunder shall be joint and several; and (b) for
purposes of all thresholds and limitations herein, the actions of the Affiliate
Transferees shall be aggregated.

 

“Indemnified Party” shall have the meaning specified in Section 6(c).

 

“Indemnifying Party” shall have the meaning specified in Section 6(c).

 

“NYSE” means the New York Stock Exchange.

 

“Person” means an individual, corporation, partnership, trust, limited liability
company, branch of any legal entity, unincorporated organization, joint stock
company, joint venture, association, other entity or Governmental Entity.

 

“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Securities,
as amended or

 

2

--------------------------------------------------------------------------------


 

supplemented, and including all material incorporated by reference in such
prospectus or prospectuses.

 

“Purchase Agreement” means the agreement specified in the first recital hereto,
as such agreement may be amended, supplemented or otherwise modified from time
to time.

 

“Purchase Price” shall have the meaning specified in the Purchase Agreement.

 

“Registrable Securities” means, at any time, (a) Company Shares issued to the
Holder pursuant to the terms of the Purchase Agreement; and (b) any Company
Shares or any other security issued by the Company after the date hereof in
respect of the Company Shares referenced in clause (a) by way of a share
dividend or share split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization, in either case
until the earliest to occur of (i) a Registration Statement covering such
Company Shares has been declared effective by the SEC and such Company Shares
have been sold or otherwise disposed of pursuant to such effective Registration
Statement, (ii) such Company Shares are otherwise transferred (other than by the
Holder to an Affiliate thereof), the Company has delivered a new certificate or
other evidence of ownership for such Company Shares not bearing any restricted
legend and such Company Shares may be resold without subsequent registration
under the Securities Act, or (iii) such Company Shares are repurchased by the
Company or a Subsidiary of the Company.

 

“Registration Expenses” shall have the meaning specified in Section 5(a).

 

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant hereto filed with, or to be filed with,
the SEC under the rules and regulations promulgated under the Securities Act,
including the related prospectus, pre- and post-effective amendments and
supplements to such registration statement and all exhibits and all material
incorporated by reference in such registration statement.

 

“Rule 144” means such rule promulgated under the Securities Act, as such Rule
may be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same effect as such Rule.

 

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the SEC) covering all of the Registrable Securities,
as applicable.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” shall have the meaning specified in Section 4(a)(vi).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

3

--------------------------------------------------------------------------------


 

“Subsidiary” means, as to a Person, any corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated,
of which at least a majority of the securities or other interests having by
their terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly beneficially owned or controlled by such
Person.

 

“Suspension Period” shall have the meaning specified in Section 3.

 

“Termination Date” means the earliest to occur of (i) the first date on which
there are no Registrable Securities subject to this Agreement, and (ii) the
sixth (6th) anniversary of the effectiveness of the initial Shelf Registration
Statement filed pursuant to Section 2(a).

 

1.2                               Interpretation.  When a reference is made in
this Agreement to an article, section, exhibit or schedule, such reference shall
be to an article or section of, or an exhibit or schedule to, this Agreement
unless otherwise indicated.  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”  Unless the context otherwise
requires, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All terms defined in this
Agreement shall have the defined meanings herein when used in any certificate or
other document made or delivered pursuant hereto unless otherwise defined
therein.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine genders of such term.  Any agreement, instrument or statute
defined or referred to herein or any agreement or instrument that is referred to
herein means such agreement, instrument or statute as from time to time amended,
modified, supplemented or replaced, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor agreements, instruments or statutes.  Any agreement or
instrument referred to herein shall include reference to all exhibits, schedules
and other documents or agreements attached thereto or incorporated therein.

 

SECTION 2
REGISTRATION

 

(a)                                 Registration Statement.  The Company shall
file with the SEC a Shelf Registration Statement covering the resale of all of
the Registrable Securities in accordance with a plan of distribution to be
reasonably agreed between the Parties, and shall use reasonable best efforts to
cause the Registration Statement to be declared effective no later than the
earlier to occur of (i) the third (3rd) anniversary of this Agreement and (ii)
sixty (60) days after the termination of the transfer restrictions set forth in
Section 10.2 and 10.3 of the Purchase Agreement in accordance with Section 10.6
of the Purchase Agreement.

 

(b)                                 Effective Period of Registration
Statements.  With respect to any Registration Statement, the Company shall use
reasonable best efforts to keep such Registration Statement effective under the
Securities Act (or, to the extent such Registration Statement expires, to file
an additional Registration Statement with respect to the Registrable Securities)
until the date and

 

4

--------------------------------------------------------------------------------


 

time at which all Registrable Securities are either sold, provided that no
obligations in this Section 2(b) shall continue beyond the Termination Date (the
“Effective Period”).

 

(c)                                  Purchase Agreement Restrictions.  Nothing
in this Agreement shall affect the provisions of the Purchase Agreement related
to Company Shares, which shall apply independently hereof in accordance with the
terms thereof.

 

SECTION 3
SUSPENSION PERIODS

 

The Company may (i) delay the filing or effectiveness of the Shelf Registration
Statement or (ii) prior to the pricing of any offering of Registrable Securities
pursuant to a Registration Statement delay such offering (and, if permitted,
withdraw any Registration Statement that has been filed), but in each case
described in clauses (i) and (ii) only if the Company’s Board of Directors
determines in its reasonable judgment (A) that proceeding with such an offering
would require the Company to disclose material information that would not
otherwise be required to be disclosed at that time and that the registration or
offering to be delayed would, if not delayed, materially adversely affect the
Company and its subsidiaries taken as a whole, or materially interfere with, or
jeopardize the success of, any pending or proposed material transaction,
including any debt or equity financing, any acquisition or disposition, any
recapitalization or reorganization or any other material transaction or
announcement, whether due to commercial reasons, a desire to avoid premature
disclosure of information or any other reason.  Any period during which the
Company has delayed a filing, effectiveness or an offering pursuant to this
Section 3 is herein called a “Suspension Period.”  The Company shall provide
prompt written notice to the Holder of the commencement and termination of any
Suspension Period (and any withdrawal of a Registration Statement pursuant to
this Section 3) but shall only be obligated under this Agreement to disclose the
reasons therefor if the Holder and the Company have entered into a
confidentiality agreement relating to the disclosure of such information and the
Holder requests that the Company disclose the reasons therefor.  The Holder
shall keep the existence of each Suspension Period confidential and refrain from
making offers and sales of Registrable Securities (and direct each of its
Affiliates making such offers and sales to refrain from doing so) during each
Suspension Period.  In no event (x) may the Company deliver notice of a
Suspension Period to the Holder more than two (2) times during any twelve (12)
month period; and (y) shall a Suspension Period or Suspension Periods be in
effect for an aggregate of 150 days or more in any twelve (12) month period.

 

SECTION 4
REGISTRATION PROCEDURES

 

(a)                                 The Company shall use reasonable best
efforts to effect, as and when provided herein, the registration and (if
applicable) the sale of such Registrable Securities in accordance with the
intended methods of disposition thereof, and, pursuant thereto, the Company
shall, as soon as practicable as provided herein:

 

(i)                                     subject to the other provisions of this
Agreement, use reasonable best efforts to cause the Shelf Registration Statement
filed pursuant to Section 2 of this Agreement to become effective (unless it is
automatically effective upon filing);

 

5

--------------------------------------------------------------------------------


 

(ii)                                  use reasonable best efforts to prepare and
file with the SEC such amendments and supplements to such Registration Statement
and the Prospectus used in connection therewith as may be necessary to comply
with the applicable requirements of the Securities Act and to keep such
Registration Statement effective for the relevant period required hereunder and
to comply with the applicable requirements of the Securities Act with respect to
the disposition of all Company Shares covered by such Registration Statement
during such period in accordance with the intended methods of disposition set
forth in such Registration Statement;

 

(iii)                               use reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement, or the lifting of any suspension of the qualification or exemption
from qualification of any Registrable Securities for sale in any jurisdiction in
the United States;

 

(iv)                              deliver, without charge, such number of copies
of the preliminary and final Prospectus and any supplement thereto as the Holder
may reasonably request in order to facilitate the disposition of the Registrable
Securities of the Holder covered by such Registration Statement in conformity
with the requirements of the Securities Act and not file any document to which
Holder’s counsel may reasonably object;

 

(v)                                 permit counsel designated by the Holder to
review such Registration Statement and all amendments and supplements thereto
within a reasonable period of time prior to the filing thereof (but only to the
extent any such amendment or supplement is required to be furnished to the
Holders), and use reasonable best efforts to reflect in such documents any
comments as such counsel may reasonably propose;

 

(vi)                              not less than five (5) Business Days prior to
the filing of a Registration Statement and not less than three (3) Business Days
prior to the filing of any related Prospectus or any amendment or supplement
thereto (except for annual reports on Form 10-K, quarterly reports on Form 10-Q,
current reports on Form 8-K and any similar or successor reports, including any
proxy statements under the Exchange Act (collectively, the “SEC Reports”)), the
Company shall furnish to the Holder copies of such Registration Statement,
Prospectus or amendment or supplement thereto, as proposed to be filed;
provided, however, that (i) the Company shall not be required to furnish to the
Holder any prospectus supplement being prepared and filed solely to name new or
additional selling securityholders unless such Holder is named in such
prospectus supplement, (ii) the Company shall not be required to furnish to the
Holder any SEC Report that is incorporated by reference in such Registration
Statement if such SEC Report is publicly available on the SEC’s EDGAR system,
and (iii) after it has been filed with the SEC, the Company shall furnish a copy
of the Registration Statement to the Holder upon written request;

 

(vii)                           use reasonable best efforts to register or
qualify such Registrable Securities under such other securities or blue sky laws
of such U.S. jurisdictions as the Holder reasonably requests and continue such
registration or qualification in effect in such jurisdictions for as long as the
applicable Registration Statement may be required to be kept effective under
this Agreement; provided that the Company will not be required to (A) qualify
generally to do business in any jurisdiction where it or any of its subsidiaries
would not otherwise be required to

 

6

--------------------------------------------------------------------------------


 

qualify but for this subparagraph (vii), (B) subject itself or any of its
subsidiaries to taxation in any such jurisdiction, or (C) consent to general
service of process for itself or any of its subsidiaries in any such
jurisdiction;

 

(viii)                        notify the Holder and each distributor of such
Registrable Securities identified by the Holder, at any time when a Prospectus
relating thereto would be required under the Securities Act to be delivered by
such distributor, of the occurrence of any event as a result of which the
Prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and, at the request of the Holder, the Company shall use reasonable
best efforts to prepare, as soon as practical, a supplement or amendment to such
Prospectus so that, as thereafter delivered to any prospective purchasers of
such Registrable Securities, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(ix)                              in the case of any block trade (whether on a
principal or agency basis) involving Registrable Securities, whether pursuant to
a Registration Statement or otherwise, take all such other customary and
reasonable actions as the Holder or the relevant dealer may request in order to
facilitate the disposition of such Registrable Securities pursuant to such block
trade, including the entry into any agreement for the indemnification of such
dealer and the provision of opinions of counsel and comfort letters that are
consistent with customary and reasonable practices for such transactions;

 

(x)                                 use reasonable best efforts to cause all
such Registrable Securities to be, or to remain, listed on NYSE or any successor
primary securities exchange (if any) on which Company Shares are then listed;

 

(xi)                              provide a transfer agent and registrar for all
such Registrable Securities not later than the effective date of such
Registration Statement and, a reasonable time before any proposed sale of
Registrable Securities pursuant to a Registration Statement, provide the
transfer agent with printed certificates for the Registrable Securities to be
sold or such other applicable evidence of such Registrable Securities, subject
to the provisions of Section 8;

 

(xii)                           make generally available to its shareholders a
consolidated earnings statement (which need not be audited) for a period of
twelve (12) months beginning after the effective date of the Registration
Statement as soon as reasonably practicable after the end of such period, which
earnings statement shall satisfy the requirements of an earnings statement under
Section 11(a) of the Securities Act and Rule 158 thereunder; and

 

(xiii)                        promptly notify the Holder:

 

(A)                               when the Registration Statement, any
pre-effective amendment, the Prospectus or any Prospectus supplement or any
post-effective amendment to the Registration Statement has been filed and, with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective;

 

7

--------------------------------------------------------------------------------


 

(B)                               of any request by the SEC for amendments or
supplements to the Registration Statement or the Prospectus or for any
additional information regarding the Holder;

 

(C)                               of the notification to the Company by the SEC
of its initiation of any proceeding with respect to the issuance by the SEC of
any stop order suspending the effectiveness of the Registration Statement; and

 

(D)                               of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction.

 

(b)                                 No Registration Statement (including any
amendments thereto) shall contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading, and no Prospectus (including any
supplements thereto) shall contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading, in each case,
except for any untrue statement or alleged untrue statement of a material fact
or omission or alleged omission of a material fact made in reliance on and in
conformity with written information furnished to the Company by or on behalf of
the Holder, other holder of Company Shares, or any distributor specifically for
use therein.

 

(c)                                  At all times after the Company has filed a
Registration Statement with the SEC pursuant to the requirements of the
Securities Act and until the Termination Date, the Company shall use reasonable
best efforts to continuously maintain in effect the registration statement of
Company Shares under Section 12 of the Exchange Act and to use reasonable best
efforts to file all reports required to be filed by it under the Securities Act
and the Exchange Act and the rules and regulations adopted by the SEC
thereunder.

 

(d)                                 The Company may require the Holder and each
distributor of Registrable Securities as to which any registration is being
effected to furnish to the Company documentation and information regarding such
Person and the distribution of such securities as the Company may from time to
time reasonably request in connection with such registration.

 

(e)                                  The Holder agrees by having Company Shares
treated as Registrable Securities hereunder that, upon being advised in writing
by the Company of the occurrence of an event pursuant to Section 4(a)(viii), the
Holder will immediately discontinue (and direct any other Affiliates making
offers and sales of Registrable Securities to immediately discontinue) offers
and sales of Registrable Securities pursuant to any Registration Statement
(other than those pursuant to a plan that is in effect prior to such time and
that complies with Rule 10b5-1 of the Exchange Act) until it is advised in
writing by the Company that the use of the Prospectus may be resumed and is
furnished with a supplemented or amended Prospectus as contemplated by Section
4(a)(viii), and, if so directed by the Company, the Holder will deliver to the
Company all copies, other than permanent file copies then in the Holder’s
possession, of the Prospectus covering such Registrable Securities current at
the time of receipt of such notice.

 

8

--------------------------------------------------------------------------------


 

(f)                                   The Company may prepare and deliver an
issuer free-writing prospectus (as such term is defined in Rule 405 under the
Securities Act) in lieu of any supplement to a Prospectus, and references herein
to any “supplement” to a Prospectus shall include any such issuer free-writing
prospectus.  Neither the Holder nor any other seller of Registrable Securities
may use a free-writing prospectus to offer or sell any such shares without the
Company’s prior written consent.

 

(g)                                  It is understood and agreed that any
failure of the Company to file a registration statement or any amendment or
supplement thereto or to cause any such document to become or remain effective
or usable within or for any particular period of time as provided in Section 2
or 4 or otherwise in this Agreement, due to reasons that are not reasonably
within its control, or due to any refusal of the SEC to permit a registration
statement or prospectus to become or remain effective or to be used because of
unresolved SEC comments thereon (or on any documents incorporated therein by
reference) despite the Company’s good faith and reasonable best efforts to
resolve those comments, shall not be a breach of this Agreement.

 

(h)                                 It is further understood and agreed that the
Company shall not have any obligations under this Section 4 at any time on or
after the Termination Date.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, the Company shall not be required to file a Registration
Statement or include Registrable Securities in a Registration Statement unless
it has received from the Holder, at least five Business Days prior to the
anticipated filing date of the Registration Statement, information and documents
reasonably required by the Company to be provided by the Holder.

 

SECTION 5
REGISTRATION EXPENSES

 

(a)                                 All reasonable expenses incident to the
Company’s performance of or compliance with this Agreement, including (i) all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws, FINRA filing fees, listing application fees, printing expenses,
transfer agent’s and registrar’s fees, (ii) costs of distributing Prospectuses
in preliminary and final form as well as any supplements thereto, (iii) fees and
disbursements of counsel for the Company and all independent certified public
accountants and other Persons retained by the Company (but not including any
underwriting discounts or commissions attributable to the sale of Registrable
Securities or fees and expenses of counsel and any other advisors representing
any underwriters or other distributors), (iv) internal expenses (including,
without limitation, all salaries and expenses of the Company’s officers and
employees performing legal or accounting duties), (v) fees and expenses of any
special experts retained by the Company in connection with such registration and
amendments and supplements to a Registration Statement or Prospectus, and (vi)
premiums and other costs of the Company for policies of insurance against
liabilities of the Company arising out of any public offering of the Registrable
Securities being registered, to the extent that the Company elects to obtain and
maintain such insurance, shall be borne by the Company (such expenses being
herein called “Registration Expenses”).  The Holder shall bear the cost of all
underwriting discounts and selling commissions associated with any sale of
Registrable Securities and shall pay all of its

 

9

--------------------------------------------------------------------------------


 

own costs and expenses, including all fees and disbursements to counsel (and any
other advisors) of the Holder and any stock transfer taxes.

 

(b)                                 The obligation of the Company to bear the
Registration Expenses shall apply irrespective of whether a registration, once
properly demanded or requested becomes effective or is withdrawn or suspended;
provided, however, that Registration Expenses for any Registration Statement
withdrawn solely at the request of the Holder (unless withdrawn following
commencement of a Suspension Period pursuant to Section 3) shall be borne by the
Holder.

 

SECTION 6
INDEMNIFICATION

 

(a)                                 The Company shall, notwithstanding any
termination of this Agreement, indemnify to the fullest extent permitted by law,
the Holder and each Person who controls the Holder (within the meaning of the
Securities Act) against all losses, claims, damages, liabilities, judgments,
costs (including reasonable costs of investigation) and expenses (including
reasonable attorneys’ fees) arising out of or based upon any untrue or alleged
untrue statement of a material fact contained in any Registration Statement or
Prospectus or any amendment thereof or supplement thereto (including any “free
writing prospectus” filed by the Company (as defined in Rule 433 under the
Securities Act)) or arising out of or based upon any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as the same are made in
reliance and in conformity with information furnished in writing to the Company
by the Holder expressly for use therein.

 

(b)                                 In connection with any Registration
Statement in which the Holder is participating, the Holder shall furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with any such Registration Statement or Prospectus, or amendment
or supplement thereto, and shall indemnify, to the fullest extent permitted by
law, the Company, its officers and directors and each Person who controls the
Company (within the meaning of the Securities Act) against all losses, claims,
damages, liabilities, judgments, costs (including reasonable costs of
investigation) and expenses (including reasonable attorneys’ fees) arising out
of or based upon any untrue or alleged untrue statement of material fact
contained in the Registration Statement or Prospectus, or any amendment or
supplement thereto (including any “free writing prospectus” as defined in Rule
405 of the Securities Act and required to be filed by the Company with the SEC
or retained by the Company under Rule 433 of the Securities Act), or arising out
of or based upon any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein not misleading,
but only to the extent that the same are made in reliance and in conformity with
information furnished in writing to the Company by or on behalf of the Holder
expressly for use therein.  The Holder agrees that, unless it has or shall have
obtained the prior written consent of the Company, it has not made and will not
make any offer relating to the Registrable Securities that would constitute a
“free writing prospectus” (as defined in Rule 405 of the Securities Act).

 

(c)                                  Any party entitled to indemnification
hereunder (an “Indemnified Party”) shall give written notice to the party
indemnifying it (the “Indemnifying Party”) of any claim with respect to which it
seeks indemnification promptly after discovery by such Indemnified Party of

 

10

--------------------------------------------------------------------------------


 

any matters giving rise to a claim for indemnification.  Such notice shall
describe such claim in reasonable detail.  Failure to so notify the Indemnifying
Party shall not relieve the Indemnifying Party from any liability that it may
have to an Indemnified Party except to the extent that the Indemnifying Party is
actually prejudiced thereby.  The Indemnified Party shall permit such
Indemnifying Party to assume the defense of such claim with counsel reasonably
satisfactory to the Indemnified Party.  An Indemnifying Party who is entitled
to, and elects to, assume the defense of a claim shall not be obligated to pay
the fees and expenses of more than one counsel (in addition to one local
counsel) for parties indemnified (hereunder or otherwise) by such Indemnifying
Party with respect to such claim (and all other claims arising out of the same
circumstances), unless in the reasonable judgment of any Indemnified Party there
may be one or more legal or equitable defenses available to such Indemnified
Party that are in addition to or may conflict with those available to another
Indemnified Party with respect to such claim, in which case such maximum number
of counsel for all Indemnified Parties shall be two rather than one.  If any
Indemnifying Party is entitled to, and elects to, assume the defense of a claim,
the Indemnified Party shall continue to be entitled to participate in the
defense thereof, with counsel of its own choice, but, except as set forth above,
the Indemnifying Party shall not be obligated to reimburse the Indemnified Party
for the costs thereof.  If the Indemnifying Party assumes the defense of any
claim, all Indemnified Parties shall deliver to the Indemnifying Party copies of
all notices and documents (including court papers) received by the Indemnified
Party related to the claim, and each Indemnified Party shall cooperate in the
defense or prosecution of such claim.  Such cooperation shall include the
retention and (upon the Indemnifying Party’s request) the provision to the
Indemnifying Party of records and information that are reasonably relevant to
such claim, and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.  The Indemnifying Party shall not be subject to any liability for any
settlement made by the Indemnified Party without the Indemnified Party’s written
consent (but such consent will not be unreasonably withheld).  The Indemnifying
Party shall not consent to the entry of any judgment or enter into or agree to
any settlement relating to a claim or action for which any Indemnified Party
would be entitled to indemnification by any Indemnifying Party hereunder unless
such judgment or settlement imposes no ongoing obligations on any such
Indemnified Party and includes as an unconditional term the giving, by all
relevant claimants and plaintiffs to such Indemnified Party, a release,
reasonably satisfactory in form and substance to such Indemnified Party, from
all liabilities in respect of such claim or action for which such Indemnified
Party would be entitled to such indemnification.  The Indemnifying Party shall
not be liable hereunder for any amount paid or payable or incurred pursuant to
or in connection with any judgment entered or settlement effected with the
consent of an Indemnified Party unless the Indemnifying Party has also consented
to such judgment or settlement.

 

(d)                                 The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Party or any officer, director or
controlling Person of such Indemnified Party and shall survive the transfer of
securities and the Termination Date but only with respect to offers and sales of
Registrable Securities made before the Termination Date or during the period
following the Termination Date referred to in Section 4(h).

 

(e)                                  If the indemnification provided for in or
pursuant to this Section 6 is due in accordance with the terms hereof, but is
held by a court to be unavailable or unenforceable in

 

11

--------------------------------------------------------------------------------


 

respect of any losses, claims, damages, liabilities or expenses referred to
herein, then each applicable indemnifying Person, in lieu of indemnifying such
indemnified Person, shall contribute to the amount paid or payable by such
indemnified Person as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying Person on the one hand and of the indemnified Person on the
other in connection with the statements or omissions which result in such
losses, claims, damages, liabilities or expenses as well as any other relevant
equitable considerations.  The relative fault of the indemnifying Person on the
one hand and of the indemnified Person on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying Person or by the indemnified
Person, and by such Person’s relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.  In no event
shall the liability of the indemnifying Person be greater in amount than the
amount for which such indemnifying Person would have been obligated to pay by
way of indemnification if the indemnification provided for under Section 6(a) or
6(b) hereof had been available under the circumstances.

 

SECTION 7
SECURITIES ACT RESTRICTIONS

 

The Registrable Securities are restricted securities under the Securities Act
and may not be offered or sold except pursuant to an effective registration
statement or an available exemption from registration under the Securities Act. 
Accordingly, the Holder shall not, directly or through others, offer or sell any
Registrable Securities except pursuant to a Registration Statement or pursuant
to an exemption from, or a transaction not subject to, registration under the
Securities Act.  Any certificates representing the Registrable Securities may
bear a legend (and the Company’s share registry may bear a notation) referencing
the restrictions on transfer contained in this Agreement, until such time as
such securities have ceased to be (or are to be transferred in a manner that
results in their ceasing to be) Registrable Securities as evidenced to the
reasonable satisfaction of the Company.  Subject to the provisions of this
Section, the Company shall replace any such legended certificates with
unlegended certificates promptly upon surrender of the legended certificates to
the Company or its designee, in order to facilitate a lawful transfer or at any
time after such shares cease to be Registrable Securities.

 

SECTION 8
TRANSFERS OF RIGHTS

 

If the Holder transfers any Registrable Securities to an Affiliate in accordance
with the Purchase Agreement (each such transferee, an “Affiliate Transferee”),
the Affiliate Transferee shall, together with all other Affiliate Transferees
and the Holder, also have the rights of the Holder under this Agreement with
respect to such Registrable Securities (including all of the Holder’s rights in
Section 6), but only if the Affiliate Transferee signs and delivers to the
Company a written acknowledgment that it has joined with the Holder and the
other Affiliate Transferees as a party to this Agreement and has assumed,
severally but not jointly, the rights and obligations of the Holder hereunder
with respect to the Registrable Securities transferred to it by the Holder. 
Each such transfer shall be effective when (but only when) the Affiliate
Transferee has signed and delivered the written acknowledgment to the Company’s
reasonable

 

12

--------------------------------------------------------------------------------


 

satisfaction.  Upon any such effective transfer, the Affiliate Transferee shall
automatically have the rights so transferred, and the Holder’s obligations under
this Agreement, and the rights with respect to the Registrable Securities not so
transferred, shall continue.  Notwithstanding any other provision of this
Agreement, no Person who acquires securities transferred in violation of this
Agreement or the Purchase Agreement, or who acquires securities that are not or
upon acquisition cease to be Registrable Securities, shall have any rights under
this Agreement with respect to such securities, and such securities shall not
have the benefits afforded hereunder to Registrable Securities.

 

SECTION 9
MISCELLANEOUS

 

(a)                                 Notices.  All notices and other
communications among the Parties shall be in writing and shall be deemed to have
been duly given (i) when delivered in person, (ii) five (5) days after posting
in the United States mail having been sent registered or certified mail return
receipt requested, postage prepaid, (iii) on the first (1st) Business Day after
being sent, prepaid, by FedEx or other nationally recognized overnight delivery
service, (iv) upon machine generated acknowledgement of receipt after
transmittal by facsimile if so acknowledged to have been received before 5:00
p.m. on a Business Day at the location of receipt and otherwise on the next
following Business Day or (v) when delivered by email, if receipt is confirmed,
addressed as follows:

 

(i)                                     If to the Company:

 

Tribune Publishing Company

202 W. 1st Street

Los Angeles, CA 90012

Attention: Julie K. Xanders, General Counsel

Facsimile No.:  (213) 237-4401

Email: Julie.Xanders@tribpub.com

 

(ii)                                  If to the Holder:

 

Nant Capital, LLC

9922 Jefferson Boulevard

Culver City, California 90232

Attention:  Dr. Patrick Soon-Shiong, Chief Executive Officer

Email: pss@nantworks.com

 

with a copy to:

 

Nant Capital, LLC

9922 Jefferson Boulevard

Culver City, California 90232

Attention:  Charles Kenworthy, President

Attention:  Charles Kim, General Counsel

Email: ck@nantworks.com

Email: ckim@nantworks.com

 

13

--------------------------------------------------------------------------------


 

or to such other address or addresses as the Parties may from time to time
designate in writing.

 

(b)                                 No Waivers.  Any term, condition or
provision of this Agreement may be waived to the extent permitted by law in
writing at any time by the Party that is entitled to the benefits thereof.  The
waiver of any breach of any provision under this Agreement by any Party shall
not be deemed to be a waiver of any preceding or subsequent breach under this
Agreement.  No such waiver shall be effective unless in writing.

 

(c)                                  Assignment.  Neither this Agreement nor any
right, remedy, obligation nor liability arising hereunder or by reason hereof
shall be assignable by any Party without the prior written consent of the other
Party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (i) an assignment, in the
case of a merger or consolidation where such Party is not the surviving entity,
or a sale of substantially all of its assets, to the entity which is the
survivor of such merger or consolidation or the purchaser in such sale; or (ii)
an assignment by the Holder to an Affiliate Transferee in accordance with the
terms hereof.

 

(d)                                 Rights of Third Parties.  Nothing expressed
or implied in this Agreement is intended or shall be construed to confer upon or
give any Person, other than the Parties, any right or remedies under or by
reason of this Agreement (except as specified in Section 6).

 

(e)                                  Governing Law.  This Agreement, and all
claims or causes of action (whether in contract or tort) based upon, arising out
of, or related to this Agreement or the transactions contemplated hereby, shall
be governed by, and construed in accordance with, the Laws of the State of New
York, without giving effect to principles or rules of conflict of laws to the
extent such principles or rules would require or permit the application of Laws
of another jurisdiction.

 

(f)                                   Captions; Counterparts.  The captions in
this Agreement are for convenience only and shall not be considered a part of or
affect the construction or interpretation of any provision of this Agreement. 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

(g)                                  Entire Agreement.  This Agreement
constitutes the entire agreement among the Parties relating to the transactions
contemplated hereby and supersede any other agreements, whether written or oral,
that may have been made or entered into by or among any of the Parties hereto
relating to the subject matter hereof.

 

(h)                                 Amendments.  This Agreement may be amended
or modified in whole or in part, only by a duly authorized agreement in writing
executed in the same manner as this Agreement and which makes reference to this
Agreement.

 

(i)                                     Severability.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect.  The Parties further agree that if any provision contained herein
is, to any extent, held invalid or unenforceable in any respect under the laws
governing this Agreement, they shall take any actions necessary to render the
remaining provisions of this Agreement valid and enforceable to the fullest
extent permitted by law and, to the extent necessary, shall amend or

 

14

--------------------------------------------------------------------------------


 

otherwise modify this Agreement to replace any provision contained herein that
is held invalid or unenforceable with a valid and enforceable provision giving
effect to the intent of the Parties.

 

(j)                                    Jurisdiction.  Each of the Parties
irrevocably submits to the exclusive jurisdiction of any United States Federal
court sitting in the County of New York, in the State of New York, over any
action arising out of or relating to this Agreement or the transactions
contemplated hereby (or, solely to the extent that no such United States Federal
court has jurisdiction over such Proceeding, to the exclusive jurisdiction of
any New York State court sitting in the County of New York, in the State of New
York, with respect thereto).  Each of the Parties irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of venue of any such action brought in such a court and any
claim that any such action brought in such a court has been brought in an
inconvenient forum.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION.

 

[SIGNATURE PAGE FOLLOWS]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by each of the Parties
hereto as of the date first written above.

 

 

 

TRIBUNE PUBLISHING COMPANY

 

 

 

 

 

 

By:

/s/ Justin C. Dearborn

 

 

Name:

Justin C. Dearborn

 

 

Title:

Chief Executive Officer

 

 

 

 

 

NANT CAPITAL, LLC

 

 

 

 

 

 

By:

/s/ Charles Kenworthy

 

 

Name:

Charles Kenworthy

 

 

Title:

President

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------